Exhibit 10.1 SUPPLEMENTAL INDENTURE SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of August 24, 2016 to the Indenture (as defined below), is made by and among Foresight Energy LLC, a Delaware limited liability company (“FELLC”), Foresight Energy Finance Corporation, a Delaware corporation (the “Co-Issuer” and together with FELLC, the “Issuers”), and Wilmington Savings Fund Society, FSB, as the successor indenture trustee (in such capacity, the “Trustee”), and amends the Indenture, dated as of August 23, 2013, among the Issuers, the guarantors party thereto from time to time and the Trustee (as amended and supplemented from time to time, the “Indenture”). Capitalized terms used but not defined herein have the respective meanings set forth in the Indenture. RECITALS:
